Concurring and Dissenting Opinion by President
Judge Bowman :
I concur in the majority opinion in all respects, except in vacating the lower court order and setting aside the resulting fine for noncompliance with respect to the day of March 16, 1976. In my view, the proceedings in question were those for civil contempt. In re Martorano, 464 Pa. 66, 346 A.2d 22 (1975); Barrett v. Barrett, Pa. , 368 A.2d 616 (1977). As to the particular day in question, the imposition of the fine was prospective and could have been avoided by appellants through compliance with the original injunction order, which they flagrantly and persistently disobeyed for almost a month.
Judge Mencer joins in this concurring and dissenting opinion.